LaROSE, Judge.
Joseph George Orona was adjudicated guilty and sentenced to a ten-year prison term as a habitual offender for battery on a law enforcement officer and resisting an officer with violence. He appeals the imposition of a $1050 fine and five percent surcharge. Neither section 775.084, Florida Statutes (2004), nor any companion statute authorizes the fine and surcharge. Therefore, we reverse.
The final judgment and sentence imposes the fine and surcharge purportedly under the authority of section 775.083. That section grants the trial court discretion to impose fines in addition to punishments authorized by section 775.082. Baker v. State, 941 So.2d 419, 420 (Fla. 2d DCA 2006). However, no comparable statutory authority allows for the trial court to impose fines in addition to section 775.084 habitual felony offender punishments. Webster v. State, 705 So.2d 970, 971 (Fla. 2d DCA 1998). Thus, the fine and surcharge imposed on Mr. Orona are illegal. See Willits v. State, 884 So.2d 73, 74 (Fla. 2d DCA 2004). We reverse and remand for the trial court to strike the $1050 fine and five percent surcharge.
Reversed and remanded.
ALTENBERND and SILBERMAN, JJ., Concur.